979 So. 2d 1166 (2008)
Jerry LEWIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-4889.
District Court of Appeal of Florida, First District.
April 23, 2008.
Jerry Lewis, pro se, Petitioner.
Bill McCollum, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from judgment and sentence rendered on May 29, 2007, in Okaloosa County Circuit Court case numbers 07-CF-10, 307, 308, 309, 310. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BARFIELD, POLSTON, and ROBERTS, JJ., concur.